Case: 22-1738    Document: 19    Page: 1   Filed: 09/07/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    SETH HOOPER,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1738
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 22-0219, Judge Coral Wong Pi-
 etsch.
                 ______________________

                Decided: September 7, 2022
                  ______________________

    SETH HOOPER, Hoboken, NJ, pro se.

     JOSHUA MOORE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, WILLIAM JAMES GRIMALDI, PATRICIA M.
 MCCARTHY; AMANDA BLACKMON, Y. KEN LEE, Office of Gen-
 eral Counsel, United States Department of Veterans Af-
 fairs, Washington, DC.
Case: 22-1738    Document: 19      Page: 2    Filed: 09/07/2022




 2                                     HOOPER   v. MCDONOUGH



                   ______________________

     Before PROST, TARANTO, and STOLL, Circuit Judges.
 PER CURIAM.
     Seth A. Hooper appeals an order of the Court of Ap-
 peals for Veterans Claims (“Veterans Court”) denying his
 petition for a writ of mandamus. Mr. Hooper’s mandamus
 petition sought to expedite matters before the Board of Vet-
 erans’ Appeals (“Board”)—he requested that the Veterans
 Court compel the Secretary of Veterans Affairs to issue
 docket numbers for and advance his Board appeals. This
 appeal presents challenges only to the Veterans Court’s
 factual determinations and its application of a settled legal
 standard to the circumstances of Mr. Hooper’s petition. Be-
 cause the appeal does not raise legal issues within our lim-
 ited jurisdiction, we dismiss.
                        BACKGROUND
     Mr. Hooper is a veteran who served several tours on
 active duty. In January 2020, after a series of challenges
 to his education benefit level, the Board determined his
 benefit level at 100 percent. S.A. 65. 1 The Veterans Affairs
 Regional Office (“RO”) then calculated a dollar amount of
 corresponding retroactive entitlements.         S.A. 41–45.
 Mr. Hooper challenged that determination as an underpay-
 ment of $3,138.58 and he cited a discrepancy between cal-
 culations in an earlier RO letter as evidence of error.
 S.A. 49–51. The Board remanded and suggested that the
 RO determine which calculation was correct and explain
 why. S.A. 51. In October 2020, the RO provided additional
 explanation for its calculation but did not increase the
 award amount. S.A. 41. When Mr. Hooper appealed the
 October 2020 RO decision, the Board remanded for


     1 S.A. refers to the appendix submitted with the gov-
 ernment’s informal response brief.
Case: 22-1738    Document: 19     Page: 3    Filed: 09/07/2022




 HOOPER   v. MCDONOUGH                                     3



 recalculation again. S.A. 30–33. In May 2021, on remand,
 the RO awarded Mr. Hooper an additional $501.20. S.A.
 24. In July 2021, Mr. Hooper simultaneously filed a notice
 of disagreement (“NOD”) with the May 2021 RO decision
 and a motion for advancement on the docket (“MFA”). Ap-
 pellant’s Informal Br. Att. 1. 2
     In January 2022, Mr. Hooper filed the mandamus peti-
 tion at issue here. S.A. 7–12. He asked the Veterans Court
 to compel the Secretary to issue a docket number for the
 July 2021 NOD and rule on the simultaneously filed MFA.
 The petition also sought to compel action on a separate dis-
 ability appeal—extended discussion of which is unneces-
 sary here—that was remanded from the Veterans Court to
 the Board in December 2021. As with the July 2021 NOD
 and MFA, Mr. Hooper sought a docket number for the re-
 manded case and for the Board to act on it. S.A. 12.
     The Veterans Court denied Mr. Hooper’s petition.
 Hooper v. McDonough, No. 22-0219, 2022 WL 278226, at *2
 (Vet. App. Jan. 31, 2022) (“CAVC Op.”). With respect to the
 remanded case, the Veterans Court concluded that since
 the mandate had yet to issue and the case had not been
 returned to the Board, the Board had not delayed. Id.
 at *1. The court declined to grant relief based on the pos-
 sibility of future delay. Id. As for the July 2021 NOD and
 MFA, the court determined that this claim was also based
 on an assertion of unreasonable delay and was subject to
 an analysis of the factors outlined in Telecommunications
 Research & Action Center v. FCC, 750 F.2d 70, 79 (D.C. Cir.
 1984) (“TRAC”), which we adopted in Martin v. O’Rourke,
 891 F.3d 1338, 1348 (Fed. Cir. 2018). CAVC Op., 2022 WL
 278226, at *1. Based on its analysis of the TRAC factors,
 the Veterans Court concluded that the circumstances did



    2  We cite Mr. Hooper’s exhibits by the attachment
 numbers given because they do not include page numbers.
Case: 22-1738     Document: 19     Page: 4    Filed: 09/07/2022




 4                                     HOOPER   v. MCDONOUGH



 not warrant a writ of mandamus based on unreasonable
 delay. Mr. Hooper timely appealed.
                         DISCUSSION
      Our review of Veterans Court decisions is limited. In
 the absence of a constitutional issue, we lack jurisdiction to
 “review (A) a challenge to a factual determination, or (B) a
 challenge to a law or regulation as applied to the facts of a
 particular case.” 38 U.S.C. § 7292(d)(2). Our review does,
 however, extend to “relevant questions of law.” Id.
 § 7292(d)(1). And, when “presented and necessary to a de-
 cision,” we have jurisdiction to “review and decide any chal-
 lenge to the validity of any statute or regulation or any
 interpretation thereof.” Id. § 7292(c).
     Likewise, the scope of our mandamus review is limited.
 Our jurisdiction extends to those determinations on “man-
 damus petitions that raise legal issues otherwise within
 our jurisdiction.” Beasley v. Shinseki, 709 F.3d 1154, 1157
 (Fed. Cir. 2013). For example, we have reviewed whether
 the Veterans Court applied the correct legal standard when
 ruling on a mandamus petition, Mote v. Wilkie, 976 F.3d
 1337, 1340 (Fed. Cir. 2020), and interpreted statutes when
 a petitioner’s legal right to relief depended on that inter-
 pretation, Beasley, 709 F.3d at 1158–59; Wolfe v.
 McDonough, 28 F.4th 1348, 1358 (Fed. Cir. 2022). But “we
 do not interfere with the [Veterans Court’s] role as the final
 appellate arbiter of the facts underlying a veteran’s claim.”
 Beasley, 709 F.3d at 1158.
     Mr. Hooper’s challenge here does not raise any legal is-
 sues within our jurisdiction. He does not contest the legal
 standard applicable to his unreasonable-delay petition.
 Mr. Hooper’s petition urged the Veterans Court to apply
 the TRAC factors. S.A. 9–10. The Veterans Court did so.
 Here, Mr. Hooper challenges only the determination that
 they did not weigh in his favor. For example, he contends
 that the Veterans Court erred in concluding, during its
 analysis of the fourth TRAC factor, that granting his
Case: 22-1738    Document: 19      Page: 5    Filed: 09/07/2022




 HOOPER   v. MCDONOUGH                                      5



 petition would shift resources away from adjudicating
 other veterans’ claims. Instead of presenting legal ques-
 tions, Mr. Hooper’s arguments merely raise issues about
 factual findings and the application of a settled (and un-
 challenged) legal standard to the facts of this case.
     Further, the Veterans Court’s decision did not depend
 on the validity or interpretation of any regulation or stat-
 ute. Mr. Hooper argues that the Veterans Court decision
 involved an interpretation of 38 C.F.R. § 20.800(c)(3). 3 Ap-
 pellant’s Informal Br. 1–2. But the denial of mandamus
 did not depend on § 20.800(c)(3) or otherwise rest on an in-
 terpretation of it. Rather, the Veterans Court relied on the
 TRAC factors to determine whether the delay Mr. Hooper
 experienced was unreasonable and warranted manda-
 mus—without any discussion or implicit reliance on
 § 20.800(c)(3). And an interpretation of § 20.800(c)(3) does
 not bear upon the issues presented to this court either.
 Thus, Mr. Hooper’s arguments about § 20.800(c)(3) do not
 raise any issues within our jurisdiction.
     Mr. Hooper contends that his procedural due process
 rights are implicated here. Appellant’s Informal Br. 2. He


     3    We assume that Mr. Hooper made this argument
 with respect to CAVC No. 22-0219, though it is not clear if
 he intended to do so. His opening brief cited CAVC No. 20-
 7967 as the case supplying the order giving rise to this ap-
 peal. Appellant’s Informal Br. 1. The order in that case
 did discuss the meaning of 38 C.F.R. § 20.800(c)(3).
 S.A. 36. But the government’s response noted that the No-
 tice of Docketing in this court listed CAVC No. 22-0219 as
 the originating case and that an appeal in CAVC No. 20-
 7967 would have been untimely. Appellee’s Informal Br. 1
 n.1. Mr. Hooper’s reply acknowledged that CAVC No. 20-
 7967 is not at issue here and attached the order from CAVC
 No. 22-0219 as the “correct order and judgment on appeal.”
 Appellant’s Informal Reply Br. 1.
Case: 22-1738    Document: 19      Page: 6   Filed: 09/07/2022




 6                                    HOOPER   v. MCDONOUGH



 argues that his procedural due process rights were violated
 when (1) the Veterans Court “ignored the timeframe spec-
 ified by [38 C.F.R. § 20.800(c)(3)]” in denying his petition
 and (2) the docket numbers were not issued in a “timely”
 manner, preventing him from tracking and ensuring the
 timely adjudication of motions filed on the docket. Appel-
 lant’s Informal Br. 2. But Mr. Hooper did not present ei-
 ther of these arguments to the Veterans Court. And
 because Mr. Hooper’s arguments on this point “appear[] to
 be aimed at the merits of [his] claim” without “rais[ing] a
 separate constitutional issue” they do not confer jurisdic-
 tion. Flores v. Nicholson, 476 F.3d 1379, 1382 (Fed. Cir.
 2007). Mere characterization of an issue as a constitutional
 one is insufficient. Id. Although framed in terms of due
 process, these arguments are not separate from
 Mr. Hooper’s unsuccessful underlying claim that the
 Board’s delay in assigning docket numbers and ruling on
 his MFA was unreasonable. Cf. Mote, 976 F.3d at 1346 (“In
 Martin, we addressed appellants’ separate due process
 claims and observed that ‘a claim that a plaintiff has been
 denied due process because of delayed agency action is es-
 sentially no different than an unreasonable delay claim.’”
 (quoting Martin, 891 F.3d at 1348)).
                        CONCLUSION
     We have considered Mr. Hooper’s remaining argu-
 ments but find them unpersuasive. Because Mr. Hooper’s
 appeal raises no issues within our limited jurisdiction, we
 dismiss.
                       DISMISSED
                           COSTS
 No costs.